Citation Nr: 1308534	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  07-37 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for lumbosacral disability, status-post discectomy and fusion at L4-5, to include as secondary to service-connected left knee chondromalacia patella. 

2.  Entitlement to service connection for cervical laminectomy at C6.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969 with subsequent service in the U. S. Army Reserves from 1969 to 1973.  Based on his testimony, it appears he had two years of active Reserve status between 1969 and 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Indianapolis, Indiana, and Huntington, West Virginia.

In December 2008, the Veteran testified before a hearing officer.  In December 2009, he testified before the undersigned Veterans Law Judge at a video conference hearing.  Transcripts of both hearings have been associated with the claims folder. 

In April 2010, the Board remanded the claims for further development.  

In December 2011, the Board denied service connection for cervical laminectomy at C6 and a lumbosacral disability, status-post discectomy and fusion at L4-5, to include as secondary to service-connected left knee chondromalacia patella.  At the same time, the Board denied entitlement to TDIU.  The Veteran appealed from the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In September 2012, the Veteran and the VA Secretary agreed to ask the Court to vacate the December 2011 decision and remand (hereinafter Joint Motion) the case back to the Board.  The Court order vacating and remanding was in September 2012. 


REMAND

The Veteran contends that his current back disability is related to service or the direct result of aggravation caused by the left knee injury.  He related how he had to march back to the barracks from the range and he experienced severe pain in his back as a result of his left knee.  He stated that he was unable to work because of his left knee and back conditions.  See December 2005 claim and December 2008 and 2009 hearing transcripts.  He also referenced a motor vehicle accident (MVA) in 1971 as the cause of a chronic condition.  See January 2007 Notice of Disagreement and Informal Claim.   

At an October 2006 VA examination, the examiner provided an incorrect history of post-service complaints of left knee pain and treatment by referring to a MVA in 2000.  The examiner opined that the Veteran's present cervical and low back conditions were not likely service connected.  He referred to the injuries as work related.  He also said that the Veteran's service-connected left knee injury was not affecting his gait and that is why it had no effect on his spine.

In April 2010, the Board determined that the October 2006 VA examination was inadequate because the examiner provided the wrong dates for events, and did not refer to the MVA in 1971 in providing his opinion.  The claims were remanded to afford the Veteran another VA examination.  

In May 2010, the Veteran was examined by the same examiner who evaluated him in October 2006.  The examiner opined that the Veteran's cervical and lumbosacral spine conditions were not likely service connected.  He said there were documented work-related injuries to the cervical and lumbosacral spine.  He noted that the Veteran was service connected for a left knee disability but said there was no limitation of motion of the left knee.  He further stated that the Veteran was not limping on the left knee but on the right leg.  He also stated that there was no leg length discrepancy.  Finally, the examiner said that because the Veteran did not have any limp or leg length discrepancy there was in turn no impact on the Veteran's lumbosacral spine as a result of the service-connected left knee disability.  The examiner noted that the service treatment records (STRs) were negative for any mention of a lumbosacral or cervical spine injury.  

The Board notes that a review of the STRs shows that the Veteran was involved in a motor vehicle accident (MVA) while enroute to a period of active duty for training (ACDUTRA) in July 1971.  Treatment records from Porter Memorial Hospital noted that the Veteran had been involved in a MVA where the vehicle overturned and the Veteran did not have a seat belt.  He complained of right knee and hand pain, and a stiff neck.  He was diagnosed with contusions and abrasions of the scalp and knees, a cerebral concussion, contusions of the right hand and post-cervical muscle sprain.  An x-ray of the cervical spine was interpreted to show minimal hypertrophic changes with no demonstrable fracture, dislocation, or intrinsic bone disease.  The STRs contain a line of duty investigation that found the injuries to be in the line of the duty. 

In the December 2011 Joint Motion, the parties agreed that because the VA examiner did not discuss the 1971 records, the remand order was not complied with and the examination remained inadequate.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, a new examination is required to comply with VA's duty to assist.  (Once VA undertakes the effort to provide an examination when developing a claim for service connection it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).)

Additionally, the examiner should discuss the private medical records associated with the claims folder that document a long history multiple injuries on his job involving both the Veteran's lumbar and cervical spine.  The records also document injuries to the low back and cervical spine as result of motor vehicle accidents after service.  The examiner should consider the October 2007 statement from Dr. B. D. K., in which he stated that the Veteran's low back pain began in the military when he injured his left knee.  He said the Veteran developed an antalgic gait and altered body mechanics.  Dr. B.D.K. also reported that the Veteran said he had low back pain since service.  

The Board notes that further development and adjudication of the Veteran's claims may provide evidence in support of his claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination.  The examiner must review the claims folders.  If there are relevant records in Virtual VA, the agency of original jurisdiction should make these records available to the examiner.  All indicated tests and studies should be accomplished.  Based on a review of the claims file and the clinical findings of the examination, the examiner(s) should: 

a. Identify any and all disorders of the lumbosacral and cervical spine. 

b. The examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the diagnosed lumbosacral or cervical spine disorders had their onset in service or within the first post-service year or are otherwise related to any period of service, to include the documented in-service motor vehicle accident in July 1971, rather than other, intervening factors (including post-service motor vehicle accidents and multiple work-related injuries involving both the Veteran's lumbar and cervical spine).  

The examiner must comment on the October 2007 statement from Dr. B. D. K., in which he stated that the Veteran's low back pain began in the military when he injured his left knee.  He said the Veteran developed an antalgic gait and altered body mechanics.  Dr. B.D.K. also reported that the Veteran said he had low back pain since service.  The examiner should also address all pertinent lay statements, including the September 2011 statement from the Veteran's wife.

c. If not directly related to service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's diagnosed lumbosacral or cervical spine disorders were either caused or made chronically worse by his service-connected left knee chondromalacia.

(The examiner must provide reasons for each opinion.  The medical reasons for accepting or rejecting the Veteran's and his wife's statements regarding onset of disability during service should be set forth in detail.)

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2. The agency of original jurisdiction (AOJ) should review the examination report to ensure it contains the information and opinions requested in this remand and is otherwise complete.

3.  After undertaking any other development deemed appropriate, the AOJ should review the record, to include all evidence in the both physical and Virtual claims files that has not previously been addressed in the most recent supplemental statements of the case (SSOCs) of record, and readjudicate the issues of entitlement to service connection for cervical laminectomy at C6 and lumbosacral disability, status-post discectomy and fusion at L4-5, to include as secondary to service-connected left knee chondromalacia patella, as well as entitlement to a TDIU.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

